Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

Response to Amendment
Applicant’s amendment, filed 02/23/2022 has been entered and carefully considered.  Claims 1, 4-5, 7-8, 11-12, 14 and 20 are amended. Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “determining whether a HARQ-ACK request field has a first value or a second value is not clear. And basis of determining is not in claim 1. Determining step should tie to some criteria or “based on” statement. Examiner recommend to define first and second value. Since claim has “whether”, so write the scenarios when HARQ-ACK field has a first value then PUCCH includes only  second HARQ-ACK information bits based on the first value for the HARQ-ACK request field and when the when HARQ-ACK field has a second value then PUCCH includes both first HARQ-ACK information bits and the second HARQ-ACK information bits based on the second value for the HARQ-ACK request field. 
Similar rejection is applied to claims 8 and 14.
An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0250656 A1) in view of Fan et al. (US 2013/0301586 A1).
Regarding claim 1, Noh discloses  a user equipment (UE) comprising: a transceiver configured to receive (Fig. 1 discloses UE communicating with base station, UE (Fig. 13) configured to receive (element 930, RF unit for transmitting/receiving) DCI/messages from the base station):
first transport blocks (TBs) in first physical downlink shared channels (PDSCHs) (Paragraphs 0047 discloses a downlink subframe includes two slots in the time domain, and each of the slots includes seven OFDM symbols in the normal CP.  First three OFDM symbols (maximum four OFDM symbols with respect to a 1.4 Mhz bandwidth) of a first slot in the subframe corresponds to a control region to which control channels are allocated, and the other remaining OFDM symbols correspond to a data region to which a PDSCH is allocated. Paragraphs 0096-0098 discloses the mechanism of DCI format for a transmission block corresponding to shared channel transmission) 
that are scheduled by first downlink control information (DCI) formats in first physical downlink control channels (PDCCHs) (Paragraphs 0047-0048 discloses PDCCH carry a transmission format and a resource allocation of a downlink shared channel (DL-SCH), resource allocation , and
second TBs in second PDSCHs that are scheduled by second DCI formats in second PDCCHs (Paragraphs 0048-0049 discloses the PDCCHs are transmitted on one or an aggregation of a plurality of consecutive control channel elements (CCE).  The CCE is a logical allocation unit used to provide a coding rate according to the state of a wireless channel.  The CCD corresponds to a plurality of resource element groups.  The format of the PDCCH and an available number of bits of the PDCCH are determined according to an associative relation between the number of the CCEs and a coding rate provided by the CCEs. Paragraphs 0096-0098 discloses the mechanism of DCI format for a transmission block corresponding to shared channel transmission),
 wherein a DCI format from the second DCI formats includes a hybrid automatic repeat request acknowledgement (HARQ-ACK) request field (Paragraph 0053-0054);
wherein first HARQ-ACK information bits are in response to transmission of the first TBs, (Paragraphs 0054-0055, 0096) and second HARQ-ACK information bits in response to the transmission of the second TBs (Paragraphs 0054-0055, 0096 discloses DCI format 0 for a transmission block corresponding to PUSCH transmission.  The DCI format is transmitted in a PDCCH.  The cyclic shift field may have a length of 3 bits. One of ordinary skill in the art knows that each DCI format (one or more than one DCI’s associated with TB and a HARQ field); 

Noh does not disclose the mechanism of following limitations.
In an analogous art, Fan discloses  a processor operably coupled to the transceiver, the processor configured to determine: whether the HARQ-ACK request field provides a first value or a second value (Table 34-35 discloses the number D of subframes is determined by an HARQ relationship. The subframes are ordered as shown in Table 35. Further paragraphs 0223-0226 discloses the mechanism of first and second value associated with HARQ-ACK as map the two groups of acknowledgement information bits to feedback information bits of the downlink subframes to obtain acknowledgement information of the downlink subframe. The base station obtains acknowledgement information of each scheduled downlink subframe. For example, the acknowledgement information of a subframe of DAI=1 is a(0) and a(1). (values 0 and 1) According to the values of a(0) and a(1), the base station learns the reception of data transmitted on the downlink subframe of DAI=1 on a user side)
a transmitter configured to transmit a first physical uplink control channel (PUCCH) that includes one of: only the second HARQ-ACK information bits based on a first value by the HARQ-ACK request field (Paragraph 0064 disclose determining the number D of downlink subframes according to the number of downlink subframes associated with a hybrid automatic repeat request HARQ time sequence; or determining the number D of downlink subframes according to a value of a downlink assignment index DAI field in downlink control information DCI for controlling physical uplink shared channel PUSCH transmission)
both the first HARQ-ACK information bits and the second HARQ-ACK information bits based on a second value for the HARQ-ACK request field (Figs. 2 and 3A discloses encode the divided two groups of acknowledgement information bits to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted. Further determining the number D of downlink subframes according to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).


Regarding claims 8 and 14. Claim 8 comprises substantially similar limitations as claimed above in claim 1, claimed as base station to perform the steps as transmitted/receive to/from the UE. Similarly, claim 14 comprises substantially similar limitations as claimed above in claim 1, claimed as a method for transmitting HARQ information bits as disclosed above in claim 1.

Regarding claims 2, 9 and 15, Noh discloses wherein the DCI format includes a field that indicates the second HARQ-ACK information bits associated with the second PDSCHs (Paragraphs 0054-0055, 0096 discloses DCI format 0 for a transmission block corresponding to PUSCH transmission.  The DCI format is transmitted in a PDCCH.  The cyclic shift field may have a length of 3 bits. One of ordinary skill in the art knows that each DCI format (one or more than one DCI’s associated with TB and a HARQ field).

Regarding claims 3, 10 and 16, Fan discloses wherein the processor is further configured to determine an order of: the first HARQ-ACK information bits based on a counter downlink assignment index (DAI) field in each of the first DCI formats that counts only the first DCI formats (Paragraph 0144 discloses DAI filed in the DCI for controlling PUSCH transmission), and the second HARQ-ACK information bits based on a counter DAI field in each of the second DCI formats that counts only the second DCI formats (Paragraph 0144 discloses DAI filed in the DCI for controlling PUSCH transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).

Regarding claims 4, 11 and 17, Fan discloses wherein the transmitter is further configured to jointly encode the first HARQ-ACK information bits and the second HARQ-ACK information bits (Paragraphs 0060, 0137 disclose encode the divided two groups of acknowledgement information 
bits to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. in view of Fan et al. and further in view of Li et al. (US 2016/0165591 A1).
Regarding claims 5, 12 and 18, the combination of Noh and Fan don’t disclose the mechanism of claims 5, 12 and 18. In an analogous art, Li discloses  determine: a first transmission time for the first PUCCH (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set), and a second transmission time for a second PUCCH (Paragraphs 0118); and the transceiver is further configured to transmit: the first PUCCH during the first transmission time, and the second PUCCH during the second transmission time, wherein the second PUCCH includes the second HARQ-ACK information bits (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set. Further paragraph 0108 disclose different HARQ timing is defined for different uplink-downlink configurations, for some downlink subframes, same HARQ timing still exists in two uplink-downlink configurations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Noh and Fan to provide resource assignment method and a device, which can implement assignment of a 
PUCCH resource region to later-released UE in a system compatible with two types of UEs (Summary, 0006). 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. in view of Fan et al. and further in view of Li et al. and further in view of Vajapeyam et al. (US 2016/0255676 A1, hereinafter referred as Vaja).

Regarding claims 6, 13 and 19, the combination of Noh, Fan and Li don’t disclose the mechanism of claims 6, 13 and 19. In an analogous art, Vaja discloses wherein the second transmission time starts before the first transmission time (Paragraph 0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Vaja to the modified system of Noh, Fan and Li to provide the mechanism of monitoring the first and second TTI where both TTI are different in length (Summary, Vaja).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. in view of Fan et al. and further in view of Ostergaard et al. (US 2014/0198701 A1).

Regarding claims 7 and 20, the combination of Noh and Fan don’t disclose the mechanism of claims 7 and 20. In an analogous art, Ostergaard discloses determine an indication to the transmitter to suspend transmission of a second PUCCH that includes the second HARQ-ACK information bits based on a condition; and the transceiver is further configured to suspend transmission of the second PUCCH based on the indication (Paragraph 0108 discloses UE stop sending CQI/PMI/PTI on PUCCH based on active timer condition indication). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ostergaard to the modified system of Noh and Fan to provide a method in a user equipment for deciding whether or not to send an uplink transmission (ie.  .

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that "a processor operably coupled to the transceiver, the processor configured to determine whether the HARQ-ACK request field has a first value or a second value, wherein the transceiver is further configured to transmit a first physical uplink control channel (PUCCH) that includes one of: only second HARQ-ACK information bits based on the first value for the HARQ-ACK request field, both  first HARQ-ACK information bits and the second HARQ-ACK information bits based on the second value for the HARQ-ACK request field, " Such a feature is not found in the cited references.
Examiner respectfully disagrees. 
First claim language is not clarified in terms of first value and second value as disclosed above in 35 USC 112 second rejection.  Examiner recommended to make clarification to disclose define both values and clarify the determining step. 

Fan discloses in Figs. 2 and 3A discloses encode the divided two groups of acknowledgement information bits (joint encoding which reads on both HARQ-ACK information bits),  to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted. Further determining the number 
And table 35-38 discloses the mechanism of base station obtains ACK information of subframes based on DAI values as defined in paragraphs 0223-0230. Noh and Fan discloses the argued limitations of all independent claims. 
Examiner has updated sections of citation from Noh and Fan references in independent claims. 
Thus rejection of claims is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong et al. (US 2018/0152923 A1) discloses  an Evolved Node-B (eNB) can provide configuration information for the PDCCH design in Radio Resource Control (RRC) signaling to a user equipment (UE), or through use of a Master Information Block (MIB) or System Information Block (SIB) (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/            Primary Examiner, Art Unit 2413